Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 1 of 32
| USDC SDNY
DOCU IMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY TILED

 

 

 

SOUTHERN DISTRICT OF NEW YORK /D WONT

moma XX Ne ee Aya ot ore re re re

| DALE PSD.

Ro Seay Aira an UL a betes

   

: 2

ascomen edd bei setter ee ay

 

 

JEANETTE VARGAS,

Plaintiff,
17 Civ. 4280 (VSB) (HBP)
-against-
, REPORT AND
PREMIERE STAFF AGENCY, et al., : RECOMMENDATION
Defendants.

PITMAN, United States Magistrate Judge:

TO THE HONORABLE VERNON S. BRODERICK, United States

District Judge,
I. Introduction

By Order dated November 28, 2018, the Honorable Vernon
S. Broderick, United States District Judge, referred this matter
to me to conduct an inquest with respect to corporate defendant
Premier Staff Agency and individual defendant Claudia Nieto-
Premer (collectively, the "Defaulting Defendants") (Order, dated
Nov. 28, 2018 {Docket Item ("D,I."} 68)). Pursuant to Judge
Broderick's Order, I issued a scheduling Order on December 7,
2018 (D.I. 69). My Scheduling Order provided, in pertinent part:

1. Plaintiff shall submit proposed findings of
fact and conclusions of law concerning damages no later
than January 11, 2019. All factual assertions made by

plaintiff are to be supported by either affidavit or
other material of evidentiary weight.

 

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 2 of 32

2. Defendants Premier Staff Agency and Claudia
Nieto-Premer shall submit their response to plaintiff's
submissions, if any, no later than February 11, 2019.
IF PREMIER STAFF AGENCY AND CLAUDIA NIETO-PREMER (1)
FALL TO RESPOND TO PLAINTIFF'S SUBMISSIONS, OR (2) FAIL
TO CONTACT MY CHAMBERS BY FEBRUARY 11, 2019 AND REQUEST
AN IN-COURT HEARING, IT IS MY INTENTION TO ISSUE A
REPORT AND RECOMMENDATTON CONCERNING DAMAGES ON THE
BASIS OF PLAINTIFE'S WRITTEN SUBMISSIONS ALONE WITHOUT
AN IN-COURT HEARING. See Transatlantic Marine Claims
Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111
(2d Cir. 1997); Fustok v. ContiCommodity Services Inc.,
873 F.2d 38, 40 (2d Cir. 1989) ("{[T]t is not necessary
for the District Court to hold a hearing, as long as it
ensured that there was a basis for the damages speci-
fied in the default jJudgment.")

Plaintiff timely submitted her Proposed Findings of
Fact and Conclusions of Law on January 11, 2019 (Plaintiff's
Proposed Findings of Fact and Conclusions of Law, dated Jan. 11,
2019 (D.IT. 70) ("Pl. Decl.")).

Copies of both My Scheduling Order and Plaintiff's
Proposed Findings of Fact and Conclusions of Law were mailed to
the Defaulting Defendants at 325 The Promenade, Edgewater, New
Jersey 07020. To date, Defaulting Defendants have not submitted
any materials with respect to this inquest and have not contacted
my chambers in anyway. Accordingly, on the basis of plaintiff's
submissions alone, I make the following findings of fact and

conclusions of law.

 

 
Case 1:17-cv-04280-VSB-SLC Document.77 Filed 07/18/19 Page 3 of 32

II. Findings. of Fact!

A. The Parties

1. Plaintiff Jeanette Vargas is a resident of New York
County and a former employee of defendant Café 55, a restaurant
located in New York County (Amended Complaint, dated Jan. 16,
2018 (D.I. 26) ("Am. Compl.") © 20; Deposition Testimony of
Jeanette Vargas, dated Aug. 23, 2018, annexed to Pl. Decl. as Ex.
B (D.I. 70-2) ("Vargas Depo.") at 16-20).

2. Defendant Premier Staff Agency is a domestic
corporation organized under the laws of the State of New Jersey
(Am. Compl. § 22}. Defendant Premier Staff Agency operates,
supervises, controls and manages defendant Masterpiece Caterers
and defendant Café 55 (Am. Compl. 491 21-22).

3. Defendant Claudia Nieto-Premer is the accounting

manager and supervisor of Café 55 (Am, Compl. @ 23).

 

‘As a result of the default, all the allegations of the
complaint, except as to the amount of damages, must be taken as
true. Bambu Sales, Inc. v,. Qzak Trading Inc., 58 F.3d 849, 854
(2d Cir. 1995); Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty
Corp., 973 F.2d 155, 158-59 (2d Cir. 1992); Trans World Airlines,
Inc. v. Hughes, 449 F.2d 51, 69-70 (2d Cir. 1971), rev'd on other
grounds sub nom., Hughes Tool Co. v. Trans World Airlines, Inc.,
499 U.S. 363 (1973).

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 4 of 32

B, Plaintiff's
Employment with Café 55

4, Café 55 employed plaintiff as a cashier and food
server from July 18, 2016 until November 18, 2016 (Am. Compl. 7
26). Plaintiff worked approximately 40 hours per week (Vargas
Depo. at 27-28).% Throughout the entirety of her employment,
defendants paid plaintiff $11.00 per hour (Vargas Depo. at 26,
32),

5. On November 18, 2016, another Café 55 employee
named Luis Guzman followed plaintiff into Café 55's employee
locker room (Vargas Depo. at 50-51). Guzman asked plaintiff
repeatedly to undress in front of him, and when plaintiff re-
fused, Guzman walked out of the locker room (Vargas Depo. at 51).
Plaintiff then proceeded to change into her work clothes (Vargas
Depo. at 52). As plaintiff was changing, Guzman came back into
the locker room and put his hand down plaintiff's pants and
groped her vagina and buttocks (Vargas Depo. at 49, 52). When
plaintiff pushed Guzman away, Guzman then grabbed her and force-
fully groped her breasts and tried to kiss her (Vargas Depo. at
52-54). Plaintiff continued to resist Guzman until he eventually

left the locker room (Vargas Depo. at 53-55).

 

"Plaintiff testified that occasionally she would work more
than 40 hours per week if she was called in to cover another
employee's shift, but she did not specify what those hours were
(Vargas Depo. at 28-29).

 

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 5 of 32

6. Plaintiff then went to her work station inside Café
55 and when another employee noticed that plaintiff was crying,
plaintiff told him what had happened (Vargas Depo. at 56-58).
This co-worker encouraged plaintiff to report what Guzman had
done and plaintiff then told her floor manager and Café 55's chef
what happened (Vargas Depo. at 58-59). After plaintiff disclosed
what Guzman had done, her floor manager told her that Guzman had
previousiy been caught smelling another female employee's under-
wear in the locker room (Vargas Depo, at 65).

7. Plaintiff informed her floor manager that she
wanted to press criminal charges against Guzman, and two police
officers were called to Café 55 (Vargas Depo. at 66-67).7 Guzman
was arrested and, after making a police report, plaintiff left
work for the day (Vargas Depo. at 71-72).

8, Defendant Claudia Nieto-Premer called plaintiff the
following day and informed plaintiff that she could not return to
work until her criminal case with Guzman was over (Vargas Depo.
at 72-73). Plaintiff expressed concern over missing work because
of her financial situation and her young children, but Nieto-

Premer told plaintiff that she would not receive a paycheck

 

3Guzman was prosecuted by the New York County District
Attorney's Office and ultimately found guilty by a jury of
Forcible Touching under New York Penal Law Section 130.52[1]
(Vargas Depo. at 85-86; Am. Compl. @ 85).

5

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 6 of 32

because it would be "unfair" for Café 55 to pay plaintiff and not
pay Guzman (Vargas Depo. at 74).

9. On November 23, 2016, plaintiff went to Café 55 to
pick up her paycheck and again expressed concern to Nieto-Premer
over not being allowed to work (Vargas Depo. at 75). Nieto-
Premer asked for plaintiff's key to the building and told plain-
tiff that she would ask if there were any available food server
positions at Premiere Staff Agency's other restaurant, India
House (Vargas Depo. at 76-77}. Nieto-Premer found plaintiff an
"as needed" temporary server position, but plaintiff was unable
to accept the position because it did not pay in cash and plain-
tiff needed the money promptly in order to pay a babysitter to
watch her children while she was at work (Vargas Depo. at 77-80).
Plaintiff never spoke with anyone from Café 55 after this conver—
sation and was never advised that she could return to work, even
after Guzman's criminal case had concluded (Vargas Depo. at 80,
93, 95-97, 136-37).

10. Plaintiff starting receiving unemployment insur-
ance benefits approximately two to three weeks after her employ-
ment ended with Café 55 (Vargas Depo. at 96-97). Plaintiff also
found a temporary cashier position at a cosmetic store called
Fresh from approximately December 2016 until January 2017 (Vargas
Depo. at 16-17). Plaintiff worked approximately 30 hours per

week at that position and was paid $17.00 per hour (Vargas Depo.

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 7 of 32

at 17). Plaintiff then found a permanent position as a sales
associate for Pandora from approximately February 2017 through
the date of her deposition on August 23, 2018 (Vargas Depo. at
14-15), Plaintiff worked approximately 20 to 25 hours per week
and was paid between $11.00 and $13.00 per hour at that position
(Vargas Depo. at 14-15).

ll. Plaintiff visited Ryan Nina Community Health
Center for a counseling session on one occasion Guzman's assault
(Vargas Depo. at 111-13). Plaintiff further testified that she
feels embarrassed and uncomfortable about what happened to her
and that she has difficulty being in cluttered spaces or riding
the train because she does not want to be close to other people
(Vargas Depo. at 120). Plaintiff further testified that she
experienced crying spells for four to five months after the
incident and would occasionally have nightmares and difficulty

sleeping (Vargas Depo. at 120).
Cc. Procedural History

12. Plaintiff commenced this action against the
defendants on June 7, 2017 alleging violations of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. ("Title

VII"}, the New York State Human Rights Law, N.Y. Exec. Law §§ 296
et seq. ("NYSHRL") and the New York City Human Rights Law, N.Y.C.
Admin. Code §§ 8-107 et seq. ("NYCHRL"). On November 18, 2018,

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 8 of 32

plaintiff and defendants Masterpiece Caterers, Café 55 and
Marcela Barbieri (collectively, the "Settling Defendants")
reached a confidential settlement agreement. Defaulting defen-
dants never answered plaintiff's complaint or amended complaint
and have otherwise never appeared in this action.

13. The Clerk of the Court issued certificates of
default against Defaulting Defendants on September 7, 2018
(Clerk's Certificate of Default, dated Sept. 7, 2018 (D.1i. 44)).
Plaintiff then moved for default judgment against Defaulting
Defendants (D.I. 48). Judge Broderick ordered that plaintiff
serve her supporting papers on Defaulting Defendants no later
than October 8, 2018 and that Defaulting Defendants respond in
writing to plaintiff's submission no later than 14 days thereaf-
ter (Order, dated Oct. 1, 2018 (D.I. 55)). Judge Broderick
further ordered that all parties should report for a hearing
before him on November 2, 2018 for him to determine whether a
default judgment should be entered against Defaulting Defendants
(Order, dated Oct. 1, 2018 (D.I. 55})). This conference was
adjourned at plaintiff's request to November 15, 2018. Default—
ing Defendants did not respond to plaintiff's motion and did not
appear at the hearing before Judge Broderick on November 15,
2018. On November 15, 2018, Judge Broderick granted plaintiff's
motion for default judgment (Order, dated Nov. 15, 2018 (D.I.

67)).

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 9 of 32

Til. Conclusions of Law

14. The Court has subject matter jurisdiction over
this action pursuant to 28 U.S.C. § 1331 because plaintiff
alleges a violation of a federal statute -- Title VII. The Court
also has supplemental jurisdiction pursuant to 28 U.S.C. §
1367(a) with respect to plaintiff's claims under the NYSHRL and
the NYCHRL because they are part of the "same case or contro-
versy" as her Title VII claims and arise out of the same facts.
28 U.S.C, § 1367 (a).

15. Venue is proper in this district pursuant to 28
U.S.C. § 1391 (b) (2) because the events giving rise to plaintiff's
claims occurred in this district.

A. Employment Discrimination
and Retaliation: Back Pay

16. Plaintiff contends that she is entitled to
$5,300.00 in back pay due to her unlawful termination (Pl. Decl.
Wi 55-56).

17. A plaintiff prevailing under Title VII, the NYSHRL
and the NYCHRL is generally entitled to an award of back pay.

See Carrero v. N.Y.C. Hous. Auth., 890 F.2d 569, 580 (2d Cir.
1989); Francis v. Ideal Masonry, Inc., 16-CV-2839 (NGG) (PK), 2018
WL 4292171 at *9 (E.D.N.Y. Aug. 3, 2018) (Report & Recommenda-—

tion), adopted at, 2018 WL 4288625 (E.D.N.Y. Nov. 29, 2018);

 

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 10 of 32

Rodriquez v. Express World Wide, LLC, 12 CV 4572 (RJD) (RML), 2014
WL 1347369 at *5 (E.D.N.Y. Jan. 16, 2014) (Report & Recommenda-
tion), adopted at, 2014 WL 1350350 (E.D.N.Y. Mar. 31, 2014).
"Although not automatic, an award of back pay is generally
awarded absent special circumstances.” Cavalotti v. Daddyo's
BBO, Inc., 15 Civ. 6469 (PKC) (VMS), 2018 WL 5456654 at *26
(B.D.N.Y. Sept. 8, 2018), citing Carrero v. N.Y¥.C. Hous, Auth.,
supra, 890 F.2d at 580 {"[a]n award of back pay is the rule, not
the exception" under Title VII).

18. "A plaintiff is ordinarily entitled to an award of
back pay from the date of her termination until the date of
judgment." DeCurtis v. Upward Bound Int'l, Inc., 09 Civ. 5378
(RIS), 2011 WL 4549412 at *3 (S.D.N.Y. Sept. 27, 2011) (Sullivan,
D.d., now Cir. J.) (citation and quotation marks omitted); accord
Cavalotti v. Daddyo's BBO, Inc., supra, 2018 WL 5456654 at *26.
"Where, however, a plaintiff is successful in finding comparable
or better paying employment, as here, back pay ceases to accrue
at the time of such reemployment." Manswell v. Heavenly Miracle
Academy Servs., Inc., 14-CV-7114 (MKB) (SMG), 2017 WL 9487194 at
*15 (E.D.N.Y. Aug. 23, 2017) (Report & Recommendation), adopted
at, 2017 WL 4075180 (E.D.N.Y. Sept. 14, 2017); accord Cavalotti
vy. Daddyo's BBO, Inc., supra, 2018 WL 5456654 at *26; Hamza v.
Saks Fifth Ave., Inc., 07 Civ. 5974 (FPS), 2011 WL 6187078 at *4

(S.D.N.¥. Dec. 5, 2011) (Stamp, D.J.).

10

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 11 of 32

19. Plaintiff worked approximately 40 hours per week
at Café 55 and was paid $11.00 per hour, or $440.00 per week, at
the time of her termination (Vargas Depo. at 26-28, 32; Pl. Decl.
q| 55). Plaintiff maintains that she is entitled to $5,300.00 in
back wages because it took her 12 weeks to find permanent employ—
ment with Pandora (Pl. Decl. FI 55-56). It is unclear how
plaintiff arrives at this $5,300.00 figure; $440.00 multiplied by
12 is $5,280.00.

20. Moreover, plaintiff fails to take into account the
earnings she made at Fresh during this 12-week period. From
approximately December 2016 through January 2017, piaintiff
worked approximately 30 hours per week and was paid $17.00 per
hour, or $510.00 per week, for 8 weeks (Vargas Depo. at 16-17).
Thus, plaintiff earned $4,080.00 during her 12-week back-pay
period, which must be deducted from any back pay award. See
Francis v. Ideal Masonry, Inc., supra, 2018 WL 4292171 at *9
("new earnings made during the back pay period are deducted from
the back pay award"); Becerril v. Bast Bronx NAACP Child Dev.
Ctr., 08 Civ. 10283 (PAC) (KNF}, 2009 WL 2611950 at *3 (S.D.N.Y.
Aug. 18, 2009) (Fox, M.J.) (Report & Recommendation), adopted at,
2009 WL 2972992 {(S.D.N.Y. Sept. 17, 2009) (Crotty, D.J.) (same).

21. Accordingly, I respectfully recommend that plain-—
tiff be awarded $1,200.00 in back-pay ($5,280.00 - $4,080.00 =

$1,200.00).

li

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 12 of 32

B. Employment Discrimination
and Retaliation: Emotional Distress

22, In addition to her lost wages, plaintiff also
seeks $260,000.00 in compensatory and emotional damages (Pl.
Decl. @ 100).

23. “Emotional distress damages are ordinarily recov-
erable in cases where, as here, a plaintiff prevails on employ-
ment discrimination or retaliation claims." Manswelli v. Heavenly
Miracle Academy Servs., Inc., supra, 2017 WL 9487194 at *16;

accord Cavalotti_v. Daddyo's BBO, Inc., supra, 2018 WL 5456654 at

*27. "The Second Circuit sorts emotional distress claims into
three categories of claims: '‘garden-variety,' ‘significant! or
‘egregious.'" Cavalotti v. Daddyo's BBO, Inc., supra, 2018 WL

 

5456654 at *27, quoting Rainone v. Potter, 388 F. Supp. 2d 120,
122 (E.D.N.Y¥. 2005). "'Garden variety’ emotional distress claims
lacking extraordinary circumstances and without medical corrobo-
ration generally merit $5,000 to $35,000 awards." Munson v.
Diamond, 15 Civ. 425 (DAB) (BCM), 2017 WL 4863096 at *8 (S5.D.N.Y¥.
June 1, 2017) (Moses, M.J.) (internal quotation marks omitted)
(Report & Recommendation), adopted at, 2017 WL 4862789 (S.D.N.Y.
Oct. 26, 2017} (Batts, D.J.); accord Perez v. Jasper Trading,
Inc., 05 CV 1725 (ILG) (VVP), 2007 WL 4441062 at *9 (E.D.N.Y¥. Dec.
17, 2007) (emotional distress claims in the employment context

where the evidence of emotional distress “consists of plaintiff's

12

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 13 of 32

own testimony describing the emotional distress, with little or
no supporting medical evidence" usually warrant awards of $5,000
to $30,000). "Significant" emotional distress claims typically
involve "substantial harm that is often corroborated by witnesses
or is evidenced by medical documents" and "damages for this type
of claim range from $50,000 to $100,000." Francis v. Ideal
Masonry, Inc., supra, 2018 WL 4292171 at *10. Finally,
"Te]gregious emotional distress claims justifying awards exceed-
ing $100,000 have only been warranted where the discriminatory
conduct was outrageous and shocking or where the physical health
of plaintiff was significantly affected." Cavalotti v. Daddyo's
BBO, Inc., supra, 2018 WL 5456654 at *27 (internal quotation
marks and citation omitted).

24, Plaintiff testified that she has experienced
lasting feelings of embarrassment, guilt, stress and disgust as a
result of the harassment and assault she suffered on November 18,
2016 (Vargas Depo. at 120). She also testified that she has
difficulty sleeping, being in cluttered spaces and taking the
train, and that she experiences occasional nightmares (Vargas
Depo, at 120)).

25. In further support of her emotional damages claim,
plaintiff submitted affidavits from her fiancé, Nicholas Reyes,
and her friend, Brenda Vasquez (Declaration of Nicholas Reyes,

dated Jan. 10, 2019, annexed to Pl. Decl. as Ex. C (D.I. 70-3)

13

 

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 14 of 32

("Reyes Decl."); Declaration of Brenda Vasquez, dated Jan. 10,
2019, annexed to Pl, Decl. as Ex. D (D.I. 70-4) ("Vasquez
Decl.")). Reyes contends that since November 18, 2016, plaintiff
has become “depressed, emotionally-withdrawn, less communicative
with [him], experienced low self-esteem, lacked self-confidence,
had out-of-character outbursts and experienced trouble sleeping"
(Reyes Decl. 7 12). Similarly, Vasquez maintains that plaintiff
has become "anti-social", "depressed", "closed~off" and "dis-
trustful" since the assault (Vasquez Decl. @ 13).

26. Plaintiff did not submit any evidence of medical
treatment other than her own testimony with respect to her one
visit to Ryan Nina Community Health Center (Vargas Depo, at 111-
13}. Plaintiff has not been prescribed and is not taking any
medications for her symptoms (Vargas Depo. at 128).

27. Plaintiff's request for $260,000.000 in compensa-
tory damages is at the high end of the range of damages for an
"agregious" emotional distress claim. Given plaintiff's lack of
medical treatment and supporting documentation, the absence of
any physical symptoms, the short duration of her employment with
defendants and her ability to find comparable employment within a
relatively short time after her unlawful termination, I find
plaintiff's emotional distress claim to be in the "garden vari-
ety" category rather than the "significant" or "egregious"

category -- both of which require evidence beyond plaintiff's

14

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 15 of 32

testimony and subjective complaints of feelings of emotional
distress. See Ramirez v. New York City Off-Track Betting Corp.,
112 F.3d 38, 41 (2d Cir. 1997) (upholding jury award for
$1,145,625.00 in damages for emotional distress under Title VII
to discharged plaintiff whose job-related mental heaith injuries
rendered him unemployable); Shea v. Icelandair, 925 F. Supp.
1014, 1022 (S.D.N.¥. 1996) (Francis, M.Jd.) ($175,000.00 in
emotional distress damages where the emotional stress of being
demoted and terminated induced the onset of the plaintiff's
Parkinson's disease and heart problems).

28. Plaintiff cites multiple cases in support of her
request for compensatory damages in which juries awarded plain-
tiffs compensatory damages ranging from $200,000.00 to upwards of
$4 million (Pl. Decl. at 16-17). However, I find these cases to
be distinguishable. In Lee v. City of Syracuse, 446 F. App!x
319, 323 (2d Cir. 2012), an award of $400,000.00 was sustained
where the abuse and harassment went on for several years and
resulted in physical injuries. In Olsen v. Cty. of Nassau, 615
F, Supp. 20 35, 47-49 (E.D.N.Y. 2009), a verdict of $1 million to
be divided among three plaintiffs was upheld where all three
plaintiffs testified to and presented corroborating medical
evidence in the form of records and treating physician testimony
demonstrating that each suffered significant distress as a result

of defendants’ actions, including diagnoses of generalized

15

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 16 of 32

anxiety disorder, physical symptoms that mimicked a heart attack,
shingles, adjustment disorder, post-traumatic stress symptoms and
ongoing psychiatric treatment that included psychotropic
medication. In Khan v. Hip Centralized Laboratory servs., Ine.,
CV-03-2411 (DGT), 2008 WL 4283348 at *11-*12 (E.D.N.Y. Sept. 17,
2008), a jury awarded $200,000.00 in compensatory damages in an
age discrimination case where plaintiff presented medical
evidence demonstrating the effects of his emotional distress,
including ongoing mental health treatment, prescription anti-
depressant medication and limitations in daily activities; the
court remitted the verdict to $50,000.00. In Osorio v. Source
Fnterprises, Inc., 05 Civ. 10029 (JSR), 2007 WL 683985 at *5
(S.D.N.Y. Mar. 2, 2007) (Rakoff, D.J.), the court expressed
concern over, but ultimately upheld, a jury award of $4 million
where plaintiff was discriminated against and ultimately fired
from her editor-in-chief position at a prominent entertainment
magazine; plaintiff testified to and presented evidence at trial
of the emotional harm she suffered, including significant damage
to her reputation in the industry and her difficulty in finding

another position with the same prestige.‘

 

‘Plaintiff also cites to two Southern District cases that do
not have any published decisions. However, based on my review of
the ECF entries in these matters, I find them to be
distinguishable, as well. In Mironova y. Pasquale's Damarino's,
Inc., 13 Civ. 1663, the jury awarded plaintiff $1.5 million in
compensatory damages and $1 million in punitive damages. In that

(continued...)

16

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 17 of 32

29. Generally, in the default judgment context, courts
have awarded much more modest amounts for compensatory damages in
"garden variety" sexual harassment employment cases where, as
here, plaintiff's injuries largely consisted of feelings of
stress and humiliation, plaintiff's employment with defendants
was relatively short, plaintiff did not seek ongoing mental
health treatment and plaintiff's evidence of injury was
predominantly based on her own testimony. See Cavalotti v.
Daddyo's BBO, Inc., supra, 2018 WL 5456654 at *28 ($10,000.00 for

emotional distress damages where plaintiff submitted an affidavit

attesting to her feelings of humiliation and distress after she

 

4¢..,continued)
case, plaintiff alleged that she was sexually assaulted by her
direct supervisor multiple times over the course of a year,
including one incident during which defendant ripped off
plaintiff's dress while he masturbated and ejaculated onto her
legs and back, and a second incident in which defendant grabbed
and choked plaintiff, pulled down her and underwear and attempted
to anally rape her (Complaint, dated Mar. 7, 2013 (D.T. 1)).
Defendant also threatened to kill plaintiff multiple times after
these incidents if she told anyone what he had done to her and
used her immigration status to force her to remain at work until
he fired her for resisting his assaults.

In Nurse v. Concepts in Staffing, Inc., 06 Civ. 13500,
plaintiff alleged that she was subjected to nine years of
pervasive racial and sexual harassment, including an incident in
which a co-worker groped her breasts in full view of her
company's vice president (Complaint, dated Nov. 27, 2006 (D.I.
1)). While plaintiff is correct that a jury awarded Nurse $2.5
million in damages (D.I. 87), the docket sheet reveals that this
judgment was vacated after the parties engaged in post-trial
motion practice and ultimately agreed to settle the case for an
undisclosed amount (D.1I.s 121 and 122).

17?

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 18 of 32

was fired for reporting that a co-worker had been aggressively
making sexual advances towards her for approximately two months) ;
Munson v. Diamond, 15 Civ. 0425 (DAB) (BCM), 2017 WL 4863096 at
*3-*8 (S.D.N.Y¥. June 1, 2017) (Moses, M.J.}) (Report & Recommenda-—
tion), adopted at, 2017 WL 4862789 (S.D.N.Y¥. Oct. 26, 2017)
(Batts, D.J.} ($15,000.00 for emotional distress damages where
plaintiff's supervisor repeatedly grabbed her buttocks and made
harassing comments for a year, and plaintiff submitted an affida-
vit in which she attested to feeling “intimidated, abused,
anxious, and physically ill", but "fail[ed] to provide any
medical records, any corroborating evidence, or any evidence of
‘extraordinary circumstances,’ as that term is used in Title VII
cases" (alterations omitted)); Drice v. My Merchant Servs., LLC,
15 Civ. 0395 (MKB) (MDG), 2016 WL 1266866 at *4 (E.D.N.Y. Mar. 4,
2016) (Report & Recommendation), adopted at, 2016 WL 1266948
(E.D.N.Y. Mar. 31, 2016) ($20,000.00 in emotional distress
damages where plaintiff credibly testified that she suffered from
severe anxiety and depression, feelings of worthlessness and
emotional distress that affected her ability to eat and sleep due
to employment sexual harassment, but the duration of her employ-
ment was brief and she did not submit any evidence of seeking
treatment); Rodriguez v. Express World Wide, LLC, supra, 2014 WL
1347369 at *7 ($10,000.00 in emotional distress damages where

plaintiff testified to suffering "severe emotional distress and

18

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 19 of 32

physical ailments" as a result of her supervisor making sexual
derogatory remarks to her and stroking her hair and shoulder, but
did not submit any medical records); Manson v. Friedberg, 08 Civ.
3890 (RO), 2013 WL 2896971 at *6 (S.D.N.Y. June 13, 2013) (Owen,
D.Jd.) ($10,000.00 in emotional distress damages where plaintiff's
injuries consisted of feelings of low self-esteem and humiliation
after her supervisor stuck his hand down her pants and then fired
her when she refused his advances).

30. However, while I find plaintiff's request for
$260,000.00 to be extremely excessive, I also note that the
severity of plaintiff's allegations takes this case beyond that
of a typical employment sexual harassment case, Plaintiff was
not merely subjected to inappropriate and disparaging remarks,
but was groped against her will in a manner that resulted ina
successful criminal prosecution. She was then immediately
suspended without pay and effectively terminated for reporting
the assault. Furthermore, plaintiff also submitted evidence that
defendants were aware of a prior incident involving Guzman in
which he was observed smelling another female employee's under-—
wear. Given the disturbing nature of these facts and the fact
that plaintiff provided some corroboration for her emotional
distress through the affidavits of Reyes and Vasquez, I find that
plaintiff is entitled to the higher end of the range of damages

commonly awarded under garden variety emotional distress claims.

19

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 20 of 32

31. Accordingly, I respectfully recommend that plain-

tiff be awarded $30,000.00 in compensatory damages.

Cc. The Set-Off Rule

32. Plaintiff and the Settling Defendants entered into
a confidential settlement agreement on November 18, 2018. This
settlement agreement was filed under seal for the court's review
and, at the parties request, I shail maintain the confidentiality
of the settlement amount. However, the question still remains
whether that settlement amount should be set off against the
amounts I have recommended in calculating plaintiff's damages
with respect to the Defauiting Defendants.

33. Generally, “when a plaintiff receives a settlement
from one defendant, a nonsettling defendant is entitled to a
credit of the settlement amount against any judgment obtained by
the plaintiff against the nonsettling defendant as long as both
the settlement and judgment represent common damages." singer v.
Olympia Brewing Co., 878 F.2d 596, 600 (2d Cir. 1989); accord
Kotuwage v. NSS Petroleum Inc., 15 Civ. 4374 (FB) (ST), 2018 WL

1189332 at *12 (E.D.N.Y. Feb. 8, 2018) (Report & Recommendation),

adopted at, 2018 WL 1187397 (E.D.N.¥. Mar. 7, 2018}. However,
"fmjost courts in the Second Circuit . . . have held that a

defendant in default may not invoke the benefits of the set-off

rule" because “it is the defendant's burden to demonstrate the

20

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 21 of 32

extent to which the recovery against it would be duplicative of
the plaintiff's recovery from settling defendants, and by virtue
of the defendant's failure to participate in the litigation, it
cannot satisfy this burden." Allstate Ins. Co. v. Yehudian, CV
14-4826 (JS) (AKT), 2018 WL 1767873 at *19 (E.D.N.¥. Feb. 15,
2018) (quotation marks and citations omitted) {Report & Recommen—
dation), adopted at, 2018 WL 1686106 {E.D.N.Y. Mar. 31, 2018);
accord Gov't Emplovees Ins. Co. v. Erlikh, 16-CV-7120 (DLI) (SJB),
2019 WL 1487576 at *10 n. 7 (BE.D.N.Y. Feb. 28, 2019) ("the burden
rests squarely upon [the non-settling defendant] to show the
extent to which a recovery against it would be duplicative of the
plaintiff's recovery from settling defendants" (quotation marks
and citations omitted)); Sole v. Knoedler Gallery, LLC, 12 Civ.
2313 (PGG) (HBP), 2016 WL 5417880 at *10 (S.D.N.Y¥. July 21, 2016)
(Pitman, M.J.) (Report & Recommendation), adopted at, 2016 WL
5468298 (S.D.N.Y. Sept. 28, 2016) (Gardephe, D.J.) ("Courts an
the Second Circuit applying federal common law principles have
held that the non-settling defendant bears the burden of
establishing the extent to which a recovery against it would be
duplicative of a plaintiff's recovery from settling defendants,
and that a defendant who fails to answer or participate in a
damages inquest may not benefit from the set-off rcule."); State
Farm Mutual Auto, Ins. Co. v. Grafman, 968 F. Supp. 2d 480, 483

(E.D.N.Y. 2013) ("In choosing not to participate in the litiga~-

21

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 22 of 32

tion, a defaulting party eschews the opportunity to carry this
burden, and therefore does not demonstrate its entitlement to, or
deserve the benefit of, a set-off."}; DeCurtis v. Upward Bound
Intern., Inc., 09 Civ. 5378 (RJS), 2011 WL 4549412 at *9
(S.D.N.Y. Sept. 27, 2011) (Sullivan, D.J., now Cir. J.) (declin-
ing to give defaulting defendant the benefit of the set-off rule
in a Title VII action); Chloe v. “Zarafshan, 06 Civ. 3140

(RJH) (MHD), 2009 WL 2956827 at *7 (S.D.N.Y. Sept. 15, 2009)
(Holwell, D.J.) (adopting Report & Recommendation) ("If ...a
party defaults in answering the complaint, courts have held that
it may not invoke the benefits of the set-off rule.™).°

34. "Although declining to deduct [the] settlement

amount from a judgment entered against [Defaulting Defendants]

 

‘Admittedly, there appears to be a split of authority within
the Second Circuit on whether a defaulting defendant may benefit
from the set-off rule. See Allstate Ins. Co. v. Yehudian, supra,
2018 WL 1767873 at *18 (discussing this split of authority and
collecting cases); see also Allstate Ins. Co. v. Mirvis, CV~08-
4405 (SLT) (VVP), 2015 WL 1247103 at *13 (E.D.N.Y. Mar.2, 2015)
(Report & Recommendation), adopted at, 2015 WL 1539671 (E.D.N.Y.
Mar. 31, 2015) (reducing a RICO default judgment by the amount
obtained in settlement without discussion of whether a set-off is
proper in the case of a default); Allstate Ins. Co. v, Kumar, 10
Civ. 8166 (KBF) (RLE), 2013 WL 2395748 at *3 (S,D,N.¥. June 3,
2013) (Ellis, M.J.) (Report & Recommendation) (adopted in part in
an unpublished order, dated Aug. 12, 2013) ("Defaulting
defendants may benefit from the set-off rule."). However,
because "most courts in the Second Circuit .. . have held that a
defendant in default may not invoke the benefits of the set-off
rule", and because set-off is an affirmative defense, see Arch
Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 42 (2d Cir.
2009), I shall follow the majority. Allstate Ins, Co. Vv.
Yehudian, supra, 2018 WL 1767873 at *19 (quotation marks and
citations omitted) (emphasis added).

22

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 23 of 32

poses the possibility of a windfall to the plaintiff," courts
have held that this windfall is not a sufficient reason to set
off the amount of the settlement. Gov't Employees Ins. Co. Vv.
Simakovsky, 14 Civ. 3775 (KAM) (SMG), 2015 WL 5821407 at #13
(E.D.N.Y. Oct. 5, 2015) (adopting Report & Recommendation) ;
accord Allstate Ins. Co. v. Yehudian, supra, 2018 WL 1767873 at
*19; see also McDermott, Inc. v. Amclyde, 511 U.S. 202, 219
(1994) (declining to award offset despite possibility of a
windfall to plaintiff because the “law contains no rigid rule
against overcompensation. Several doctrines . . . recognize that
making tortfeasors pay for the damage they cause can be more
important than preventing overcompensation.").

35. Thus, I respectfully recommend that the recom—
mended damages from Defaulting Defendants not be offset by the

settlement amount paid by Settling Defendants.

D. Attorneys' Fees

36. Unlike a plaintiff's damages, however, courts have
applied the set-off rule to attorneys’ fee requests where, as
here, some defendants have entered into a settlement and some
defendants have defaulted. See Pierre v. Pianet Automotive,
Inc., 13-CV-0675 (MKB) (JO), 2018 WL 1385906 at *6 (E.D.N.Y. Feb.
21, 2018) (Report & Recommendation), adopted at, 2018 WL 1385882

(E.D.N.Y. Mar. 19, 2018); Xochimit] v. Pita Grill of Hell's

23

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 24 of 32

Kitchen, Inc., 14 Civ. 10234 (JGK)(JLC), 2016 WL 4704917 at *21
(S.D.N.Y¥. Sept. 8, 2016} (Cott, M.d.) (Report & Recommendation),
adopted at, 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016) (Koeitl,
D.J.); Dixon v. Agbai, 15 Civ. 850 (AT) (AJP), 2016 WL 3702749 at
*18 (S.D.N.Y¥. duly 8, 2016) (Peck, M.J.) (Report & Recommenda-
tion}, adopted at, 2016 WL 5660246 (S.D.N.Y¥. Sept. 28, 2016)
(Torres, D.J.); Colon v. City of New York, 09 Civ. 0008 (JBW),
2012 WL 691544 at *22-*23 (E.D.N.Y. Feb. 9, 2012) (Report &
Recommendation), adopted at, 2012 WL 686878 {E.D.N.Y. Mar. 2,
2012).

37. Plaintiff was represented in this litigation by
Phillips & Associates, LLP ("P&A"). P&A initially requested
$50,000.00 in attorneys' fees and asserted that lead counsel,
Gregory Calliste, Jr., Esq., spent 125.10 hours litigating the
case (Pl. Decl. @ 1061; Client Time Report, annexed to Pi. Decl.
as Ex. E (D.I. 70-5) ("Time Records")).° However, upon my
discovery that plaintiff had reached a confidential settlement
with Settling Defendants, I ordered plaintiff to file the written
settlement agreement so I could “properly assess .. . [the}
requested attorneys' fees" (Order, dated Apr. 25, 2019 (D.I.
73)). With my permission, plaintiff filed this agreement under

seal on May 17, 2019 along with a supplemental inquest submission

 

‘Plaintiff's counsel states this request includes fees and
costs, but does not identify the costs for which he secks
reimbursements (Pl. Decl. @ 101).

24

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 25 of 32

(Plaintiff's Supplemental Submission Regarding Plaintiff's
Pending Motion for Default Against Defendants, dated May 10, 2019
(D.I. 76) ("Pl. Supp.")).

38. It is clear from P&A's time records that the
initially requested 125.10 hours represented work that took place
between January 11, 2017 and November 14, 2018 -- two days after
plaintiff finalized her settlement with the Settling Defendants
(Time Records). It is also clear from my review of the written
settlement agreement that P&A was more than fairly compensated in
attorneys' fees for the "pre-settlement" time period between
January 11, 2017 and November 12, 2018. Thus, P&A's request for
$50,000.00 in fees under this inquest for the same time period is
extremely troubling.

39. To justify the fee request, Mr. Calliste now
attempts to argue that plaintiff's application for a defauit
judgment was made prior to a final settlement being reached.
While plaintiff's request for a default judgment was made on
September 26, 2018, this request was granted by Judge Broderick
November 15, 2018 and P&éA submitted its $50,000.00 fee request to
the undersigned on January 11, 2019 with no mention of any prior
award of attorneys' fees. P&A's time records indicate that the
material terms of the settlement were reached on November 12,
2018 and the Settling Defendants were dismissed from the action

on November 15, 2018 -- almost two months prior to the fee

25

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 26 of 32

request. Even more troubling, P&A does not appear to believe its
$50,000.00 fee request should be reduced or offset by the prior
settlement award; rather, Mr. Calliste requests an additional
$9,427.00 in attorneys! fees (Pl. Supp. 9@ 16). Mr. Calliste
justifies this additional request because (1) his initial request
of $50,000.00 only included the hours he worked on the case and
did not include hours worked by associate, Steve Fingerhut, or
paralegal, Madonna Isaac, and (2) P&A has incurred additional
attorney hours since the initial inquest submission (Pl. Supp. V4
12-16).

40. Based on my review of the initial time records for
Mr. Calliste and the supplemental time records for Mr. Fingerhut
and Ms. Isaac, I find that all hours spent between January 11,
2017 and November 12, 2018 were spent on the litigation as a
whole and did not exclusively relate to the Defaulting Defendants
{Time Records; Time Records for Madonna Isaac, annexed to Pl.
Supp. as Ex. C (D.I. 76) (“Isaac Time Records"); Time Records for
Steve Fingerhut, annexed to Pl. Supp. as Ex. D (D.1. 76)
("Fingerhut Time Records"). P&A is not entitled to receive
double attorneys' fees, and I respectfully recommend that no
attorneys' fees be awarded for this time period because
plaintiff's prior settlement was inclusive of attorneys' fees and
costs. See Pierre v. Planet Automotive, In¢c., supra, 2018 WL

1385906 at *6 (reducing plaintiff's counsel's lodestar amount

26

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 27 of 32

from $96,259.56 to $64,559.56 because counsel had already re-
ceived $31,7000.00 in attorneys' fees and costs pursuant to a
prior settlement with non-defaulting defendants); Dixon v. Agbai,
supra, 2016 WL 3702749 at *18 ("the settlement reached with
[settling defendants] was inclusive of attorneys’ fees, and
therefore [plaintiff's counsel] has already been compensated for
some aspects of the litigation to the case as a whole").

41. With respect to P&A's request for attorneys' fees
incurred after November 12, 2018, I shall utilize the "lodestar"
method, i.e., "the product of a reasonable hourly rate and the
reasonable number of hours required by the case," to determine a
presumptively reasonable attorneys' fee award. Millea_ v. Metro-
North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011); see also Sajyvin
v. Singh Farm Corp., 17-CV-4032, 2018 WL 4214335 at *8-*9
(E.D.N.¥. Aug. 13, 2018) (Report & Recommendation), adopted at,
2018 WL 4211300 (E.D.N.Y. Sept. 4, 2018); Reyes _v. Lincoln Deli
Grocery Corp., 17 Civ. 2732 (KBP), 2018 WL 2722455 at *8
(S.D.N.Y. June 5, 2018) (Forrest, D.J.). Under this method,
courts look to "the market rate 'prevailing in the community for
similar services by lawyers of reasonably comparable skill,
experience and reputation.'" Greathouse v. JHS Security, Inc.,
11 Civ. 7845 (PAB) (GWG), 2017 WL 4174813 at *2 (S.D.N.¥. Sept.

20, 2017) (Engelmayer, D.J.), quoting Blum vy. Stenson, 465 U.S.

886, 895 n.11l (1984).

27

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 28 of 32

1. Reasonable Hourly Rate

42. Courts employ the "forum rule," which provides
that courts “should generally use the hourly rates employed in
the district in which the reviewing court sits in calculating the
presumptively reasonable fee." Arbor Hill Concerned Citizens
Neighborhood Ass'n v. County of Alba, 493 F.3d 110, 119 (2d Cir.
2007), amended on other grounds, 522 F.3d 182 (2d Cir. 2008)
(citation and internal quotation marks omitted); see also Blum v.
Stenson, supra, 465 U.S. at 895; Lewis v. American Sugar Refin-
ing, Inc., 14 Civ. 2302 (CRK), 2019 WL 116420 at *2 (S.D.N.Y¥.
Jan. 2, 2019) (Kelly, J.).

43, Mr. Calliste has requested an hourly rate of $400
(Pl. Decl. 7 107). Mr. Calliste is a 2003 graduate of New York
Law School and has been practicing law for the past 15 years (Pl.
Decl. | 112-14). Mr. Calliste specializes in employment, civil
rights and tort litigation and has litigated hundreds of cases,
including at least four cases that were successfully tried and
resulted in multi-million dollar verdicts or settlements (Pl.
Decl. @ 108-16). Mr. Calliste's requested hourly rate appears to
be in line with hourly rates recently awarded to attorneys in
this District with similar qualifications and experience. See
Lewis v. American Sugar Refining, Inc., supra, 2019 WL 116420 at

*3 (awarding a $450 hourly rate to attorney who graduated law

28

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 29 of 32

school in 2003 and had been practicing for approximately 15 years
in the fields of civil rights, employment discrimination and
retaliation); Munoz v, Manhattan Club Timeshare Ass'n, Inc., 11
Civ. 7037 (JPO), 2014 WL 4652481 at *4 (S.D.N.Y¥. Sept 18, 2014)
(Oetken, D.J.) (awarding a $400 hourly rate to “an experienced
civil rights attorney with almost twenty years in practice"),
aff'd, 607 F. App'x 85 (2d Cir. 2015) (summary order); Spencer v.
City of New York, 06 Civ. 2852 (KMW), 2013 WL 6008240 at *45
(S.D.N.Y¥. Nov. 13, 2013) (Wood, D.J.) (awarding a $400 hourly
rate in a civil rights action to attorneys with 10 and 20 years
of experience) .’

44. Mr. Calliste has requested an hourly rate of $100
for Ms. Isaac (Pl. Supp. @ 14). I also find this requested
hourly rate reasonable and in line with other fee awards for
paralegals. Gutierrez v. Taxi Club Mgmt., Inc., 17?-cv-532
(AMD) (VMS), 2018 WL 3432786 at *13 (E.D.N.Y. June 25, 2018)
(Report & Recommendation), adopted at, 2018 WL 3429903 (B.D.N.Y.
July 16, 2018); Ortega v. JR Primos 2 Rest. Corp., 15 Civ. 9183
(JCF), 2017 WL 2634172 at *7 (S.D.N.Y¥. June 16, 2017) (Francis,

M.J.}); Quito v. El Pedragal Rest. Corp., 16-cv~-6634 (BMC), 2017

WL 2303979 at *2 {E.D.N.Y. May 26, 2017).

 

77 note that Mr. Calliste's most recently awarded hourly
rate was $250. Anderson v. County of Suffolk, CV 09-1913 (GRB),
2016 WL 1444594 at *5 (B.D.N.Y. Apr. 11, 2016). However, given
the cases set forth above and the specific facts of this case, I
find a $400 hourly rate to be reasonable.

29

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 30 of 32

45, Because Mr. Fingerhut only worked on this matter
prior to November 12, 2018, I need not determine his reasonable

hourly rate (Fingerhut Time Records).
2. Reasonable Hours

46. With respect to hours worked after November 12,
2018, Mr. Calliste asserts that he spent 12.9 hours and that Ms.
Isaac spent 12.85 hours working on the case (Time Records at 6;
Supplemental Calliste Time Records, annexed to Pl. Supp. as Ex. B
(D.I. 76) ("Calliste Supp. Records") at 2; Isaac Records at 10-
15). Based on my review of these records, at least 2.2 of Mr.
Calliste's requested hours and 7.5 of Ms, Isaac's requested hours
were spent on matters entirely unrelated to Defaulting Defen-
dants, such as drafting a stipulation of voluntary dismissal for
Settling Defendants, addressing issues related to the written
settlement agreement and scheduling appointments for plaintiff to
receive her settlement checks (Time Records at 6; Calliste Supp.
Records at 1; Isaac Records at 10-15). "As this was not time
associated with litigating the claims against the [Defaulting
Defendants] here, it should not properly be part of any attor~
neys' fees award." Xochimit] v. Pita Grill of Hell's Kitchen,
Inc., supra, 2016 WL 4704917 at *22 (quotation marks and citation

omitted).

30

 

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 31 of 32

47. Thus, I respectfully recommend that P&A be awarded
$4,280.00 for Mr. Calliste's hours (10.7 hours x $400 =
$4,280.00) and $535.00 for Ms. Isaac's hours (5.35 hours x $100 =

$535.00), for a total attorneys! fee award of $4,815.00.

IV. Conclusion

Accordingly, for ail the foregoing reasons, I respect-
fully recommend that plaintiff be awarded a total of $36,015.00,
calculated as follows: (1) $1,200.00 in back-pay; (2) $30,000.00
in emotional distress damages and (3) $4,815.00 in attorneys'

fees.

V. OBJECTIONS

Pursuant to 28 U.S.C. § 636(b) (1) (C) and Rule 72(b) of
the Federal Rules of Civil Procedure, the parties shall have
fourteen (14) days from receipt of this Report to file written

objections. ee also Fed.R.Civ.P. 6(a). Such objections (and

 

responses thereto) shall be filed with the Clerk of the Court,
with courtesy copies delivered to the Chambers of the Honorable
Vernon S. Broderick, United States District Judge, 40 Foley
Square, Room 415, New York, New York 10007 and to the Chambers of
the undersigned, 500 Pearl Street, Room 1670, New York, New York
10007. Any requests for an extension of time for filing objec-

tions must be directed to Judge Broderick. FAILURE TO OBJECT

31

 
Case 1:17-cv-04280-VSB-SLC Document 77 Filed 07/18/19 Page 32 of 32

WITHIN FOURTEEN (14) DAYS WEILL RESULT IN A WAIVER OF OBJECTIONS
AND WILL PRECLUDE APPELLATE REVIEW, Thomas v. Arn, 474 U.S. 140,

155 (1985); United States v. Male Juvenile, 121 F.3d 34, 38 (2d
Cir. 1997); TUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049,
1054 (2d Cir. 1993); Frank v. Johnson, 968 F.2d 298, 300 (2d Cir.
1992); Wesolek v. Canadair ILtd., 838 F.2d 55, 57-59 (2d Cir.
1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir. 1983)
(per curiam).

Dated: New York, New York
July 18, 2019

Respectfully submitted,

ae La

HENRY PA&TMAN
United States Magistrate Judge

Copy transmitted to:

Plaintiff's Counsel

Copies mailed to:

Premier Staff Agency
325 The Promenade
Edgewater, New Jersey 07020

Claudia Nieto-Premer

325 The Promenade
Edgewater, New Jersey 07020

32

 

 
